 



Exhibit 10.36
September 20, 2006
Michael D. Perry
Vitria Technology, Inc.
945 Stewart Drive
Sunnyvale, California
Dear Mike:
          In the event you are the subject of a Covered Termination in 2007
under the Vitria Technology, Inc. Key Employee Retention and Severance Plan,
adopted on January 22, 2002, and you meet the other terms and conditions
required for receipt of benefits thereunder, you shall receive pursuant to
Section 2.2.1 thereof not less than $125,000 less any amount that you have
received for your 2006 target bonus or incentive payment.
          No other term of the Vitria Technology, Inc. Key Employee Retention
and Severance Plan is affected by this letter agreement.
          This letter agreement shall constitute the full and entire
understanding and agreement between the parties with regard to the subject
hereof and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements, except as specifically
set forth herein.
          This letter agreement shall be interpreted in accordance with and
governed by the laws of the State of California as applied to contracts entered
into and entirely to be performed within that state, except to the extent
preempted by applicable federal law.
Sincerely

     
/s/ Dale Skeen
   
 
Dale Skeen
Chief Executive Officer
   
 
   
Agreed and Accepted:
   
 
   
/s/ Michael D. Perry
   
 
Michael D. Perry
   

